                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                              FILED
                            BUTTE DIVISION
                                                                              ocr i2201a
                                                                           D9erk. Us
                                                                           r:/~lrict o( flt1, Courts
                                                                             issouta D. ontana
                                                                                      '"''sion
 UNITED STATES OF AMERICA,
                                                   CR 18-7-BU-DLC
                        Plaintiff,

        vs.                                          ORDER

  JASON DEWAYNE SULLIVAN,

                        Defendant.

      The United States having filed an Unopposed Motion to Dismiss Items of

Forfeiture (Doc. 35),

      IT IS ORDERED that the United States' Motion (Doc. 35) is GRANTED

and the two items listed in the Indictment as items of forfeiture - firearms - will no

longer be forfeited; those items are hereby DISMISSED as items of forfeiture.

      DATED this     l1-~ay of October, 2018.



                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -1-
